Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 - 8 are presenting for examining.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of copending Application No. 16/227,090 (US Patent  No. 10,940,058 - “O’Connor et al”; PG PUB 2017/0135876 and 2019/0142656). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified claims of the present application are either anticipated by or would have been obvious over the above cited claims of (“O’Connor”), which inter alia include:”
For instance, as for independent claim 1, see comparison Table below:
Regarding Claim 1; An apparatus configured to represent fluid associated with a personal care product, the system comprising: 
a sample of said personal care product;
 a fluid source containing a fluid; 
a syringe pump operatively connected to said fluid source, said syringe pump controlling fluid flow; 
a line operatively connected to said fluid source, said line having a line end, said line and said line end comprising a low density material having a density sufficiently distinct from said sample; 
a platform movable about at least one axis, 
a fixture having an upper region, a middle region and a lower region, said fixture comprising a radiographically transparent material, said fixture further comprising:
 
Co-pending Application 2017/0135876
1. (Currently Amended) An apparatus configured to represent fluid associated with a personal care product, the system comprising: a sample of said personal care product; a fluid source containing a fluid; a syringe pump operatively connected to said fluid source, said syringe pump controlling fluid flow; a line operatively connected to said fluid source, said line having a line end, said line and said line end comprising a low density material having a density sufficiently distinct from said sample; a platform movable about at least one axis, a fixture an additional member proximal said bore: a first arm defining an opening in communication with said bore, said opening permitting access to an interior volume of said fixture; said first arm being hingedly connected to said fixture thereby permitting said first arm to move about an axis thereby enlarging said opening and revealing said interior volume; and a wrapper positioned within said fixture, said wrapper having an opening at a first end in communication with said line end, said wrapper substantially encompassing said sample such that fluid entering said wrapper through said line end is substantially contained within said wrapper thereby creating a barrier between said sample and a surface defining said interior volume, said wrapper comprising a low-density material that is sufficiently distinct from said sample; wherein said first arm applies a first arm force and said additional member applies an additional force to said sample, wherein said fixture exerts a force of between about 0.1 psi and 5.0 psi. 
a bore positioned within said fixture to receive said line; 
a first arm defining an opening in communication with said bore, said opening permitting access to an interior volume of said fixture; said first arm being hingedly connected to said fixture thereby permitting said first arm to move about an axis thereby enlarging said opening and revealing said interior volume; and
 a wrapper positioned within said fixture, said wrapper having an opening at a first end in communication with said line end, said wrapper substantially encompassing said sample such that fluid entering said wrapper through said line end is substantially contained within said wrapper thereby creating a barrier between said sample and a surface defining said interior volume, said wrapper comprising a low- density material that is sufficiently distinct from said sample;
 wherein said fixture exerts a force of between about 0.1 psi and 5.0 psi.  
 

Claim 2 corresponds with
Claim 2
Claim 3 corresponds with
Claim 3
Claim 4 corresponds with
 Claim 4
Claim 5 corresponds with
Claim 5






































The same analysis and comparison can be done similar for claims 6 - 8 with claims 1 - 13 and of (“O’Connor”). For example; Claims 6 = partially Claim 1, 8 = last paragraph of claim 1. 
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 IJ.S.C. 102 that term the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed Invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), In which the patent or application, as the ease may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 – 8 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by O’Connor et al (US PGPUB 2017/0135876 A1; hereinafter '’O'Conner").
 	Regarding Claim 1; An apparatus configured to represent fluid associated with a personal care product, the system comprising: 
a sample of said personal care product (figure 3 a sample 204, a personal care product, also see paragraphs 0027 and 0029);
 a fluid source containing a fluid (figure 5 a fluid source 210, also see paragraphs 0042 and
0043);
a syringe pump (figure 5 a syringe pump 220, also see paragraph 0059) operatively connected to said fluid source (210), said syringe pump (220) controlling fluid flow (paragraph 0059, “a predetermined rate controlled by the syringe pump 220”); 
a line operatively connected to said fluid source (figure 7 line 211 coupling the fluid source 210, also see paragraph 0042), said line having a line end (figure 7 the fluid line end 211a, also see paragraph 0029), said line (211) and said line end (211a) comprising a low density material having a density sufficiently distinct from said sample (paragraph 0033 “a material having a low density that is sufficiently distinct from the fluid 246 density and/or sample 204 density"); 
a platform (figure 1 platform 216 also see paragraph 0038) movable about at least one axis (figure 7, also see paragraph 0042 and 0058; “by articulating about at least one axis. Such articulation can work in concert with the movement of fixture 202 or retaining mechanism 206 on platform 216), 
a fixture (202) having an upper region (figure 1 upper region 228 also see paragraph 0030), a middle region (figure 3 a middle region 229 also see paragraph 0030) and a lower region (figure 3 a lower region 230 also see paragraph 0030), said fixture (202) comprising a radiographically transparent material (abstract, also see paragraph 0042), said fixture (202) further comprising:
 a bore region (figure 3 a bore 208 also see paragraph 0030), positioned within said fixture (202) to receive said line (figures 1 - 4 and 6 a bore 208 that is infernal to fixture 202; also see paragraphs 0030 and 0047); 
a first arm (figures 1 and 2 the fixture 202 can have arms 238, also see paragraphs 0030 and 0037) defining an opening (figure 1 an opening 231, also see paragraph 0030) in communication with said bore (208), said opening permitting access to an interior volume of said fixture (figures 1 - 4 Opening 231 permits further access to the interior volume 234 of fixture 202, also see paragraph 0030); said first arm (238) being hingedly connected to said fixture (202) thereby permitting said first arm (238) to move about an axis thereby enlarging said opening (231) and revealing said interior volume (figure 7); and
 a wrapper (figure 3 a wrapper 212 also see paragraph 0033) positioned within said fixture (202), said wrapper having an opening (231) at a first end in communication with said line end (211a), said wrapper substantially encompassing said sample (figures 1 - 4 the sample 204) such that fluid (figures 1 and 11 fluid 246 also see paragraphs 0027 and 0033) entering said wrapper through said line end (211a) is substantially contained within said wrapper thereby creating a barrier (figure 7 barrier 250) between said sample and a surface (figures 1 – 4 interior surface 235) defining said interior volume [paragraph 0030], said wrapper comprising a low- density material that is sufficiently distinct from said sample (paragraph 33 “The wrapper 212 is made of a material having a low density that is sufficiently distinct from the fluid 246 density and/or sample 204 density");
 wherein said fixture exerts a force of between about 0.1 psi and 5.0 psi [paragraph 0034].  
Regarding Claim 2; O'Connor teaches in (figure 1 also see paragraphs 0029 0037), wherein said fixture (202) further comprises a second arm (238), said second arm (238) being hingedly connected to said fixture (202) thereby permitting said second arm (238) to move about a second axis (figures 1 and 7) thereby enlarging said opening and revealing said interior volume [paragraph 0030].  
Regarding Claim 3; O'Connor teaches, wherein said fixture (202) further comprises a retaining mechanism (figure 6 retaining mechanism 206, Also see paragraph 0029) to assist in holding said personal care product [paragraphs 0027 and 0023].  
Regarding Claim 4; O'Connor teaches, wherein said fluid (figure 7 fluid 246 also see paragraph 0033) is one of water, saline, menses, blood, synthetic menses, glycerin, and combinations thereof (figure 7 also see paragraph 0042 The fluid source 210 may be of any type or composition, such as wafer, menses, blood, synthetic menses, glycerin, etc.”).
Regarding Claim 5; O'Connor teaches, wherein said fixture is at least partially visually transparent [paragraphs 0008 and 0054].  
Regarding Claim 6; O’Connor teaches an apparatus configured to represent fluid (figure 5 a fluid source 210, also see paragraphs 0042 and 0043); associated with a personal care product (figure 3 a sample 204, a personal care product, also see paragraphs 0027 and 0029), the system comprising: 
a sample of said personal care product (figure 3 a sample 204, a personal care product, also see paragraphs 0027 and 0029);
 a fluid source containing a fluid (figure 5 a fluid source 210, also see paragraphs 0042 and 0043);                                          
 a syringe pump (figure 5 a syringe pump 220, also see paragraph 0059) operatively connected to said fluid source (210), said syringe pump (220) controlling fluid flow (paragraph 0059, “a predetermined rate controlled by the syringe pump 220”); 
a line operatively connected to said fluid source (figure 7 line 211 coupling the fluid source 210, also see paragraph 0042), said line having a line end (figure 7 the fluid line end 211a, also see paragraph 0029), said line (211) and said line end (211a) comprising a low density material other than metal having a density sufficiently distinct from said sample (paragraph 0033 “a material having a low density that is sufficiently distinct from the fluid 246 density and/or sample 204 density");
 a platform (figure 1 platform 216 also see paragraph 0038) movable about at least one axis (figure 7, also see paragraph 0042 and 0058; “by articulating about at least one axis. Such articulation can work in concert with the movement of fixture 202 or retaining mechanism 206 on platform 216),
 a fixture (figures 1 and 2 the fixture 202) comprising a radiographically transparent material (abstract, also see paragraph 0042), said fixture (202) further comprising:
 a first region (figure 5-7 first region human body 280 also see paragraph 0045), connectable to said platform (216); 
a second region (figure 5-7 second region human body 282 also see paragraphs 0045 -0048), connectable to said first region (280), said second region (282) simulating a second region (284) of said human body [see the paragraphs 0045 - 0048], said second region (282) having at least one contoured surface (figure 5-7 at contoured surface 281 also see paragraph 0045), upon which to position said sample (figure 6 sample 204 also see paragraph 0046); 
a third region (figure 5-7 third region human body 284 also see paragraph 0045), connectable to said second region (282); wherein said first region (280) and said third region (284) simulate an additional region of said human body [see the paragraphs 0045 - 0048], and/or support said second region (282).  
Regarding Claim 7; O'Connor teaches, wherein said second region (282) further comprises a barrier that provides a barrier [see Paragraphs 0045 - 0048] between said sample (204) and a said contoured surface (281), said barrier comprising a low-density material that is sufficiently distinct from said sample (sample 204 and also see paragraphs 0045 - 0048).  
Regarding Claim 8; O'Connor teaches, wherein said fixture exerts a force of between about 0.25 psi and 5.0 psi [see paragraph 0034].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856